      Case 8:19-cv-02610-JSM-SPF Document 1 Filed 10/22/19 Page 1 of 3 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

LINDA DUSSEAULT,

        Plaintiff,

vs.                                                    CASE NO.:

PHASE THREE STAR LLC,
a Florida Limited Liability Company
and JACK KEMP, Individually,

      Defendants.
_______________________________________/

                                            COMPLAINT

        Plaintiff, LINDA DUSSEAULT, by and through her undersigned counsel, sues the

Defendants, PHASE THREE STAR LLC, a Florida Limited Liability Company, and JACK KEMP,

Individually, and alleges as follows:

                                   JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq.

        2.      Venue lies within United States District Court for the Middle District of Florida, Tampa

Division because a substantial part of the events giving rise to this claim occurred in this Judicial

District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                               PARTIES

        3.      Plaintiff, LINDA DUSSEAULT, is a resident of Pasco County, Florida at all times

material and worked for Defendant in this Juridical District during the applicable statute of limitations.

        4.      Defendant, PHASE THREE STAR LLC, is a Florida Limited Liability Company

authorized and doing business in this Judicial District.
   Case 8:19-cv-02610-JSM-SPF Document 1 Filed 10/22/19 Page 2 of 3 PageID 2




       5.       At all times material hereto Defendant, JACK KEMP, Individually, was an officer of

the Defendant Corporation and had direct responsibility and control over the compensation paid to

employees of the organization.

       6.       Defendants are an enterprise engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A).

       7.       Plaintiff was an employee of Defendants pursuant to 29 U.S.C. § 203(e)(l), Defendants

were Plaintiff's employer within the meaning of 29 U.S.C. § 203(d), and Defendants employed

Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                    FACTUAL ALLEGATIONS

       8.       Plaintiff, LINDA DUSSEAULT, was employed as a non-exempt employee with

Defendants from approximately August 2017 to August 19, 2019

       9.       Plaintiff worked in excess of 40 hours per work week for which she was not

compensated by Defendants at a rate of time and one half her regular hourly rate.

                                            COUNT I
                               (Fair Labor Standard Act - Overtime)

       10.      Plaintiff realleges paragraphs one (1) through nine (9) as though set forth fully herein.

       11.      The employment of Plaintiff provided for a forty (40) hour work week but throughout

her respective employment Plaintiff was required to work and did work a substantial number of hours

in excess of forty (40) hours per work week.

       12.      At all times material, Defendants failed to comply with 29 U.S.C. § 201 et seq., in that

Plaintiff worked for Defendants in excess of the maximum hours provided by law, but no provision

was made by Defendants to compensate Plaintiff at the rate of time and one-half her regular rate of

pay for the hours worked over forty (40) in a work week.

       13.      Defendants’ failure to pay Plaintiff the required overtime pay was intentional and
    Case 8:19-cv-02610-JSM-SPF Document 1 Filed 10/22/19 Page 3 of 3 PageID 3




willful.

           14.   As a direct and legal consequence of Defendants’ unlawful acts, Plaintiff has suffered

damages and has incurred, or will incur, costs and attorneys' fees in the prosecution of this matter.

           WHEREFORE, Plaintiff, LINDA DUSSEAULT, respectfully request all legal and equitable

relief allowed by law including judgment against Defendants, PHASE THREE STAR LLC and

JACK KEMP, Individually, for overtime compensation, liquidated damages, prejudgment interest;

payment of reasonable attorneys' fees and costs incurred in the prosecution of this claim and

equitable relief declaring and mandating the cessation of Defendants’ unlawful pay policy and such

other relief as the court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

           15.   Plaintiff requests a jury trial on all issues so triable.

 Dated this 22nd day of October, 2019.


                                                    FLORIN, GRAY, BOUZAS, OWENS, LLC

                                                    /s/ Miguel Bouzas
                                                    MIGUEL BOUZAS, ESQUIRE
                                                    Florida Bar No.: 48943
                                                    miguel@fgbolaw.com
                                                    Secondary: gina@fgbolaw.com
                                                    WOLFGANG M. FLORIN, ESQUIRE
                                                    Florida Bar No.: 907804
                                                    wolfgang@fgbolaw.com
                                                    16524 Pointe Village Drive, Suite 100
                                                    Lutz, FL 33558
                                                    Telephone (727) 254-5255
                                                    Facsimile (727) 483-7942

                                                    Attorneys for Plaintiff
